Citation Nr: 1211041	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for back disability.

2.  Entitlement to service connection for lumbar spine strain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to March 1953 and from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a low back disability.

In February 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the September 1999 decision relates to the basis for the prior denial.

3.  Lumbar spine strain with arthritis is related to service.





CONCLUSIONS OF LAW

1.  The September 1999 decision that denied the application to reopen the claim for entitlement to service connection for back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the September 1999 decision is new and material and the claim for entitlement to service connection for back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Lumbar strain with arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting both the application to reopen and the underlying service connection claim, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board notes, however, that during the February 2012 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103, a regulation amended effective prior to the Board hearing to clarify that it does not apply to Board hearings.  See Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52572 (effective Aug. 23, 2011). 

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In September 1999, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for back disability. The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its September 1999 decision, the RO noted that the Veteran was treated for myositis of the back during service, the lack of additional treatment in service, the lack of back symptoms on a post service February 1956 VA examination, and the lack of evidence showing that the Veteran's then currently diagnosed back strain was incurred in or aggravated by service or secondary to the Veteran's service connected bilateral foot disability.

The evidence since the September 1999 decision includes the Veteran's testimony during the February 2012 Board hearing.  The Veteran testified that he injured his back during service around the same time he injured his feet and that he had back pain since that time.  As the lack of nexus evidence was one basis for the prior denial, and the Veteran's competent testimony as to continuity of symptomatology, presumed credible, supports the existence of such a nexus, the new evidence relates to the basis for the prior denial, and reopening of the claim for entitlement to service connection for back disability is in order.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the Veteran was treated for back pain in service and myositis of the back was diagnosed.  The Board finds the Veteran's testimony that he has had continuity of back symptomatology since that time to be competent and credible.  The September 2008 VA examiner diagnosed lumbar spine strain with arthritis, but found that the Veteran's back pain was not related to his feet but rather a natural occurring aging process.  The Veteran has claimed entitlement to service connection for his on both a direct and secondary basis.  The VA examiner did not specifically address whether the currently diagnosed lumbar spine strain was related to service or consider the Veteran's competent and credible testimony in this regard, and his opinion is therefore not probative on that question.

Moreover, medical evidence is not always required to establish the nexus element in demonstrating continuity of symptomatology under 38 C.F.R. § 3.303(b).  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (it is error to require "a valid medical opinion" to establish nexus).  In the circumstances of this case, a back condition was noted in service and the Veteran's testimony constitutes competent, credible evidence of continuity of symptomatology and a relationship between the currently diagnosed lumbar spine strain with arthritis and that symptomatology.  Entitlement to service connection for lumbar spine strain with arthritis is therefore warranted.

ORDER

The application to reopen a claim for service connection for back disability is granted.

Entitlement to service connection for lumbar spine strain with arthritis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


